Citation Nr: 1121159	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  08-11 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran had honorable service in the Army Reserve from November 1984 through July 2004.  That service included active duty training from November 1984 to April 1985; active duty from August 1989 to January 1994 and from April 1994 to September 1994; active duty for special work from June 1995 to September 1995 and from October 1995 to June 1996; active duty from July 2001 to September 2001; active duty training from October 2001 to April 2002, and active duty from January 2003 to July 2004.

In her March 2005 claim for service connection, the Veteran reported that she was not then receiving, nor would she receive, retired or retainer pay that was based on her military service.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the RO.  

In April 2011, during the course of the appeal, the Veteran had a video conference with the undersigned.  A transcript of this hearing has been associated with the claims folder.  

A review of the record discloses that there may be outstanding evidence which could support the Veteran's appeal.  Therefore, additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In November 1984, May 1999, and from April 2003 to June 2004, the Veteran was treated in service for complaints of knee pain.  In April 2003, X-rays of the Veteran's right knee were unremarkable.  In September 2003, X-rays revealed a very small bone spur in her right knee.  In May 2003, the diagnosis was right patellofemoral pain syndrome, and in June 2004, the diagnosis was degenerative joint disease of the right knee.  However, neither diagnosis was repeated in the Veteran's service treatment records, nor has either been repeated since.

In her March 2005 claim for service connection and during her April 2011 video conference, the Veteran reported that she had been seeking/receiving treatment for her knees at the John Cochran VA Medical Center in St. Louis, Missouri.  To date, those records have not been requested for association with the claims folder.  However, they could well be relevant to the Veteran's appeal.

As part of its duty to assist claimants, VA is obligated to perform appropriate medical inquiry. 38 U.S.C.A. § 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 (2010); see generally Charles v. Principi, 16 Vet. App. 370 (2002).  Such inquiry may include the scheduling of appropriate medical examinations.  38 C.F.R. § 3.326 (2010).  In this regard, VA must ensure that the medical professionals who perform the examination have full access to and review of all information in the Veteran's claims folder. Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995).  

In April 2005, the Veteran was examined by VA, in part to determine the nature and etiology of any knee disorder found to be present.  The Veteran reiterated her complaints of bilateral knee pain in service.  X-rays of both knees were negative.  The relevant diagnosis was the residuals of a bilateral knee injury.  However, the examiner did not identify any residual disease process.  Moreover, the examiner indicated in the report that no C-files or medical records were available for review in conjunction with the examination.  

Inasmuch as there may be outstanding evidence which could be relevant to the Veteran's appeal, the case is REMANDED for the following actions:

1.  Request records reflecting the Veteran's treatment at the John Cochran VA Medical Center from July 2004 to the present.  Such records must be requested directly from the medical center and should include, but are not limited to, clinical records, discharge summaries, consultation reports, X-ray reports, laboratory studies, doctor's notes, nurse's notes, and prescription records.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

2.  When the actions in part 1 have been completed, schedule the Veteran for an orthopedic examination to determine the nature and etiology of any knee disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a disorder in either or both knees is found, the examiner must identify and explain the elements supporting each diagnosis.  The examiner must also render an opinion, with complete rationale, as to the etiology of any such knee disorder.  In particular, the examiner must opine whether such knee disorder is at least as likely as not (50/50 chance) the result of her complaints in service in November 1984, May 1999, and/or from April 2003 to June 2004.

The Veteran is advised that it is her responsibility to report for all scheduled examinations and to cooperate in the development of her claim.  The consequences for failure to report for a VA examination, without good cause, may include denial of the claim. 38 C.F.R. § 3.655 (2010). 

3.  When the actions in parts 1 and 2 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a right knee disorder and entitlement to service connection for a left knee disorder. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


